DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the constricted section having a cross-sectional opening area that is at least 150% larger than the cross-sectional area of the liquid inlet” has no upper bound, meaning that the cross-sectional opening area of the constricted section could be infinitely large. This is not possible and thus, clarity is needed. Dependent claims inherit this issue. 
Also, regarding claim 1, the claim language states that “the constricted section having a cross-sectional opening area that is at least 150% larger than the cross-sectional area of the liquid inlet”, meaning the cross-sectional opening area of the constricted section is larger than that of the liquid inlet. However, the drawings depict the exact opposite. Clarity is needed. For examination purposes, the relative sizes of the cross-sectional opening areas of the constricted section and the liquid inlet will be examined according to the drawings. Dependent claims inherit this issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klever et al., US 20170189627, herein referred to as “Klever” in view of Davies et al., US 20070056585, herein .
Regarding claim 1, Klever discloses a dispensing system (Figures 1-2) for use in cryogenic skin treatment ([0017]-[0018]), the system comprising: a container (Figure 1: container 56) comprising a liquid phase (Figure 1: liquid 58) in direct contact and in equilibrium with a gas phase (Figure 1: propellant gas) at a pressure of 2.5-8 bar ([0007]: “more preferably the pressure referred to above is greater than 2.0 bar, preferably greater than 3.0 bar, preferably approximately 4.0 bar, preferably approximately 5.0 bar”), the liquid phase comprising dimethyl ether (Claim 44); an actuatable valve (Figure 1: valve 54) attached to the container, the valve comprising: a mixing chamber (Figure 1: mixing chamber 53) comprising an inlet and an outlet, wherein the inlet comprises a Venturi tube (Figure 1: Venturi 59) having an entry cone for receiving the gas phase from the container (Figure 1), an exit cone (Figure 1), and a constricted section that connects the entry cone with the exit cone (Figure 1), the constricted section or the exit cone comprising a liquid inlet (Figure 1: second inlet 52) for receiving the liquid phase from the container; a nozzle (Figure 1: nozzle 55 and Figure 2: tip 3 which is the tip of nozzle 55) connected to the outlet of the mixing chamber (Figure 1: mixing chamber 53); a spacer (Figure 1: spacer 4) attached to the container or to the valve (Figure 2: spacer 4 is attached to nebulizer 50), the spacer being adapted for defining a predetermined distance between the orifice of the nozzle and a skin surface to be treated ([0025]-[0030]); the distal end of the spacer being provided with a spray opening (Figure 2: opening 6a), the distance between the spray opening and the orifice of the nozzle being in the range of 2 to 25 mm ([0029]: “it should be noted that to be able to optimally apply a cooling medium to the skin of a person or animal, the distance is preferably approximately 0.5 cm to approximately 7.0 cm, approximately 1.0 cm to approximately 4.0, approximately 1.5 cm to approximately 3.0 cm or approximately 2.0 cm”); wherein the dispensing system is arranged to be used in a top-down position with the distal end of the spacer being placed in direct contact with skin around a ([0009]: “as soon as the nebulizer is rotated into an active orientation (wherein the nozzle is facing in a direction substantially identical to the direction of the force of gravity), the first and/or second inlet that is closed in the inactive orientation is opened and makes the use of the nebulizer possible” and [0058]: “the assembly as illustrated in FIG. 1 is most efficient in use when the nebulizer 50 is established with the nozzle 55 pointed downward (i.e., at least a position in which the nozzle 55 is at a lower level than the container 56 connected to the valve 54)”); and wherein, upon actuation of the valve during such top-down use the gas phase enters the mixing chamber through the Venturi tube thereby creating a Venturi effect ([0058]: “in such use, upon activating the nebulizer, propellant gas 57 is delivered via the first inlet 51 to which the liquid is to be drawn up by the Venturi effect via second inlet 52”) that draws the liquid phase into the Venturi tube via the liquid inlet and causes dispersal of the liquid phase into the gas phase; and the resulting cryogenic liquid-in-gas dispersion is expelled through the orifice of the nozzle and through the spray opening of the spacer to deliver the cryogenic dispersion to the skin surface ([0005]: “The present invention provides an improved nebulizer, such as a spray can, for the topical application of a liquid and/or solid to a surface, comprising a container designed for holding a colloidal substance and a medium, an actuatable valve attached to the container and a nozzle attached to the valve, designed for generating a stream or spray.”) to be treated at a rate of 30-200 mg/s ([0012]: “Preferably the liquid and/or solid matter concentration of the stream generated by the nozzle is between 0 and 100 mg per second, more preferably between 20 and 80 mg per second, and even more preferably between 40 and 60 mg per second.”). Klever does not explicitly disclose a container having an internal volume of 10-200 mL, a liquid phase comprising at least 50 wt.% liquified dimethyl ether, a mixing chamber having an operational internal volume of 10-600 microliters, a constricted section having a cross-sectional opening area of  8x10-3 to 100x10-3 mm2and the liquid inlet having a cross- sectional opening area that is at least 150% larger than the cross-sectional area of the -3 to 100x10-3 mm2. 
However, Davies discloses a container having an internal volume of 10-200 mL ([0031]: the range 8-50 mL overlaps with the range 10-200 mL) and a liquid phase comprising at least 50 wt.% liquified dimethyl ether ([0154]: 50% w/w is equivalent to 50 wt.%).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the container disclosed in Klever with the container disclosed in Davies having a particular volume to ensure that the device is small enough to accurately spray small, specific areas of the skin and to substitute the liquid dimethyl ether disclosed in Klever with the weight percent of dimethyl ether disclosed in Davies to ensure that the device is cold enough to treat areas of the skin (MPEP Section 2143 I.(B)).
Also, Burrowes discloses a mixing chamber having an operational internal volume of 10-600 microliters ([0058]: the range 5-15 microliters overlaps with the range 10-600 microliters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the mixing chamber disclosed in Klever with the mixing chamber in Davies which has a specific internal volume to ensure that the device is small enough to accurately spray small, specific areas of the skin (MPEP Section 2143 I.(B)).
In addition, Duru teaches a constricted section having a cross-sectional opening area of 8x10-3 to 100x10-3 mm2 ([0065]: “The narrowed portion may have a smaller cross section less than or equal to 0.8 mm2” which included the range 8x10-3 to 100x10-3 mm2) and the liquid inlet having a cross-sectional opening area that is at least 150% larger than the cross-sectional area of the constricted section ([0066]: “The channel may have a larger cross section greater than or equal to 0.8 mm2” and 0.8 mm2 is at least 150% larger than 100x10-3 mm2).
(MPEP Section 2143 I.(B)).
Also, Owen discloses a nozzle comprising an orifice with a cross-sectional opening area of the range of 8x10-3 to 100x10-3 mm2 (Col. 2, lines 22-28: the range 0.01 to 1 mm2 overlaps with the range 8x10-3 to 100x10-3 mm2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the cross-sectional opening area of the orifice disclosed in Klever with the cross-sectional opening area disclosed in Owen having a specific size to ensure that the device is small enough to accurately spray small, specific areas of the skin (MPEP Section 2143 I.(B)).
Regarding claim 2, Klever discloses a dispensing system (Figures 1-2) wherein the entry cone of the Venturi tube (Figure 1: Venturi 59) is connected to a drawing tube (Figure 1: inlet 52) that extends into the container (Figure 1: container 56).
Regarding claim 3, Klever discloses a dispensing system (Figures 1-2) wherein the liquid inlet (Figure 1: second inlet 52) of the Venturi tube (Figure 1: Venturi 59) connects the constricted section or the exit cone of the Venturi tube with the interior of the container (Figure 1: container 56) adjacent to the valve (Figure 1 and [0058]: “The container 56 in which the valve 54 is placed”).
Regarding claim 11, Klever discloses the dispensing system (Figures 1-2) according to claim 1, wherein the actuatable valve (Figure 1: valve 54) comprises a fixed part (Figure 1 and [0058]: “The container 56 in which the valve 54 is placed”) fixed to the container (Figure 1: container 56) and comprising ([0058]: “Both inlets 51, 52 are connected to a mixing chamber 53 which is incorporated in the valve 54.”) the Venturi tube (Figure 1: Venturi 59) and the liquid inlet (Figure 1: second inlet 52) (Figure 1: mixing chamber 53), the valve (Figure 1: valve 54) further comprising a moveable part that is moveable with respect to the fixed part ([0059]: “The nebulizer 50 also comprises a nozzle 3 connected by means of a valve (not shown here) to the container, which upon actuation of the nebulizer 50 produces a directed stream of cooling medium.”; as shown in Figure 1: valve 54 is connected to nebulizer 50) between a valve-open position and a valve-closed position ([0007]: “Preferably, in the closed state the pressures in the container and in the actuatable valve attached to the container are the same. It is to be noted that if the valve is in the opened state, the pressure in the valve will be lower than the pressure in the container.”) and comprises the nozzle ([0058]: “the valve 54 also comprises a nozzle 55”, Figure 1: nozzle 55 and Figure 2: tip 3 which is the tip of nozzle 55) wherein the nozzle has a circumferential side wall (Figure 1: nozzle 55 has a circumferential side wall) surrounding a channel for the liquid- in-gas dispersion and a through opening in the side wall (Figure 1: nozzle 55 is connected to mixing chamber 53 and thus second inlet 52), wherein the through opening is arranged such that in the valve-open position the through opening fluidly connects the mixing chamber and the orifice of the nozzle ([0058]: “the valve also comprises a Venturi 59 which is designed for drawing up liquid 58 when the valve is opened” and [0009]: ” As soon as the nebulizer is rotated into an active orientation (wherein the nozzle is facing in a direction substantially identical to the direction of the force of gravity), the first and/or second inlet that is closed in the inactive orientation is opened and makes the use of the nebulizer possible.”), and in the valve- closed position the moveable part and fixed part together seal off a passage between the mixing chamber and the through opening ([0009]: “in order to guarantee the delivery of a colloidal mixture comprising a dispersed phase consisting of a liquid and/or a solid substance and a continuous phase consisting of a propellant gas, the first and/or second inlet attached to the mixing chamber is preferably provided with inlet blocking means, such as a shut-off valve that is opened when the device is brought into the proper orientation for use”).
(Figures 1-2) according to claim 11, wherein the fixed part is provided with a gasket through which the moveable part extends, wherein when the moveable part is in the valve-closed position the gasket seals off the passage between the mixing chamber and the through opening ([0009]: “the first and/or second inlet attached to the mixing chamber is preferably provided with inlet blocking means, such as a shut-off valve” where the shut-off valve is equivalent to a gasket).
Regarding claim 13, Klever discloses the dispensing system (Figures 1-2) according to claim 1, wherein at an end opposite from the nozzle (Figure 1: nozzle 55 and Figure 2: tip 3 which is the tip of nozzle 55) the container has a top wall (Figure 2: cover means 6), the system further comprising a holder for moveably holding the container therein (Figure 2: container 2 contains all elements of the nebulizer 50), wherein the spacer (Figure 2: spacer 4) and the nozzle (Figure 3: nozzle tip 3) are fixed with respect to the holder (Figure 2: container 2) and the holder surrounds a substantial portion of a circumferential outer wall of the container while leaving the top wall at least partially free for allowing the valve to be actuated by a user by pressing his or her finger on the top wall end of the container relative to the holder towards the spray opening (Figure 2: actuating element 5 is accessible).
Regarding claim 14, Klever discloses a method of treating skin, the method comprising topically applying a cryogenic dispersion onto the skin of a person or animal ([0001]) using a dispensing system (Figures 1-2). 
Regarding claim 15, Klever discloses a method of treating skin ([0001]) wherein the cryogenic dispersion is applied to a wart, a mole, a freckle, a skin tag, an age spot or a lentigines ([0049]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Clüsserath, US 4949764, herein referred to as “Clüsserath”.
(Figures 1-2) wherein the constricted section of the Venturi tube (Figure 1: Venturi 59) has a cross-sectional opening area. Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a system wherein the constricted section of the Venturi tube has a cross-sectional opening area of 0.12 to 0.5 mm2.
However, Clüsserath discloses a system wherein the constricted section of the Venturi tube has a cross-sectional opening area of 0.12 to 0.5 mm2 (Col. 6, lines 54 to 55: if the diameter is 0.7 mm, then the cross-sectional opening area is 0.49 mm2 which is within the range of 0.12 to 0.5 mm2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the cross-sectional opening area of the constricted section of the Venturi tube disclosed in Klever with the cross-sectional opening area disclosed in Clüsserath having a particular size to ensure that the device is small enough to accurately spray small, specific areas of the skin (MPEP Section 2143 I.(B)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Yuan, US 20070054018, herein referred to as “Yuan”.
Regarding claim 5, Klever discloses a dispensing system (Figures 1-2) wherein the Venturi tube (Figure 1: Venturi 59) has an entry cone. Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a Venturi tube with an entry cone of 30-90 degrees. 
However, Yuan teaches a Venturi tube with an entry cone of 30-90 degrees ([0030]: “a venturi system typically has an entry cone of 30 degrees” and 30 degrees is within the range of 30-90 degrees).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the entry cone of the Venturi tube disclosed in Klever with (MPEP Section 2143 I.(B)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Hob et al., SU 419236, herein referred to as “Hob”.
Regarding claim 6, Klever discloses a dispensing system (Figures 1-2) wherein the Venturi tube (Figure 1: Venturi 59) has an exit cone. Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a Venturi tube with an exit cone of 10-40 degrees. 
However, Hob teaches a Venturi tube with an exit cone of 10-40 degrees ([Abstract]: “exit cone having 12-45 degrees” and the range 12-45 degrees overlaps with the range 10-40 degrees).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the exit cone of the Venturi tube disclosed in Klever with the exit cone disclosed in Hob having a particular range of degrees to ensure that the device can accurately spray small, specific areas of the skin (MPEP Section 2143 I.(B)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Furner et al., US 20140048617, herein referred to as “Furner”.
Regarding claim 7, Klever discloses a dispensing system (Figures 1-2) wherein the cryogenic dispersion is expelled through the orifice of the nozzle ([0005]: “The present invention provides an improved nebulizer, such as a spray can, for the topical application of a liquid and/or solid to a surface, comprising a container designed for holding a colloidal substance and a medium, an actuatable valve attached to the container and a nozzle attached to the valve, designed for generating a stream or spray.”). Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a 
However, Furner teaches a device that generates a spray cone with an angle of not more than 40 degrees ([0101]: “the outlet openings 186 are disposed at an angle such that a majority (e.g., greater than 75%) of the flowable medium sprays in a cone-shape at an angle of greater than about 30 degrees” and there is overlap between greater than 30 degrees and less than 40 degrees).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Klever with the ability to generate a spray cone with an angle of not more than 40 degrees disclosed in Furner so that only a small area is exposed to the spray and a thicker layer of medium is sprayed (Furner [0101]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Howlett et al., US 20050043723, herein referred to as “Howlett”.
Regarding claim 8, Klever discloses a dispensing system (Figures 1-2) with a liquid phase that comprises dimethyl ether (Claim 44). Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a system wherein the liquid phase comprises at least 90 wt.% dimethyl ether.
However, Howlett discloses a system wherein the liquid phase comprises at least 90 wt.% dimethyl ether ([0051]: “Examples of useful mixtures are… 95 weight percent dimethyl ether, 2 weight percent propane, and 3 weight percent isobutane).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Klever so that the liquid phase comprises at least 90 wt.% dimethyl ether so that the temperatures the system produces on the surface of the skin of a person are very cold (Howlett [0051]).
(Figures 1-2) with a liquid phase that comprises dimethyl ether (Claim 44). Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose a system wherein the liquid phase comprises at least 90 wt.% of a mixture of dimethyl ether and one or more alkanes selected from propane, n-butane and isobutane.
However, Howlett discloses a system wherein the liquid phase comprises at least 90 wt.% of a mixture of dimethyl ether and one or more alkanes selected from propane, n-butane and isobutane ([0051]: “Examples of useful mixtures are… 95 weight percent dimethyl ether, 2 weight percent propane, and 3 weight percent isobutane).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Klever so that the liquid phase comprises at least 90 wt.% of a mixture of dimethyl ether and one or more alkanes selected from propane, n-butane and isobutane so that the temperatures the system produces on the surface of the skin of a person are very cold (Howlett [0051]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klever in view of Davies, Burrowes, Duru, and Owen, further in view of Uehira et al., US 5570819, herein referred to as “Uehira”.
Regarding claim 10, Klever discloses a dispensing system (Figures 1-2) with a spacer (Figure 1: spacer 4). Klever in view of Davies, Burrowes, Duru, and Owen does not explicitly disclose system wherein the spray opening of the spacer has a minimum diameter of 2-10 mm.
However, Uehira discloses a system wherein the spray opening of the spacer has a minimum diameter of 2-10 mm (Col. 17, lines 17-25: if the opening is 12.6 mm2, then the diameter is about 4 mm which is within the range 2-10 mm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed in Klever with a spray opening of the (Uehira Col. 17, lines 17-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794